104 S.E.2d 882 (1958)
248 N.C. 742
Aida S. KOVACS
v.
George A. BREWER, Sr.
No. 179.
Supreme Court of North Carolina.
September 24, 1958.
Sylvester & Haimoff, New York City, Sanford, Phillips, McCoy & Weaver, Fayetteville, for petitioner.
Gay & Midyette and Eric Norfleet, Jackson, for respondent.
PER CURIAM.
The judgment heretofore entered in this proceeding by this Court is vacated and set *884 aside, and the cause is remanded to the Superior Court for final judgment based on the facts as it may find them to be.
Remanded.
PARKER, J., not sitting.